     Case 1:19-cv-02985 Document 1 Filed 10/18/19 USDC Colorado Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF COLORADO

Civil Action No.


GREAT AMERICAN INSURANCE COMPANY,

        Plaintiff,

v.

ENERGES SERVICES, LLC,

        Defendant.


                                         COMPLAINT


        Plaintiff, Great American Insurance Company (“Plaintiff,” “GAIC,” or “Surety”), through

its undersigned counsel, submits its Complaint against Defendant Energes Services, LLC.

                                        I.     PARTIES

        1.      GAIC is a company organized and incorporated under the laws of the State of Ohio;

GAIC’s principal place of business is 301 E. Fourth Street, Cincinnati, Ohio 45202.

        2.     Energes Services, LLC d/b/a Energes Environmental (“Energes”) is a Colorado

limited liability corporation that, at all times alleged herein, conducted business in the State of

Colorado and has a principal place of business at 1328 East 18th Street, Greeley, Colorado 80631.

        3.     Upon information and belief based on documents provided to GAIC to induce

GAIC to issue bonds on behalf of Energes (including, but not limited to, the Operating Agreement

of Energes that lists the names of the members of the LLC, their capital contributions, and the

units/classes of shares owned), the members of Energes Services, LLC are: Riata Roustabout &
  Case 1:19-cv-02985 Document 1 Filed 10/18/19 USDC Colorado Page 2 of 17




Backhoe Service, Inc.; Energes Investment Opportunity, L.P.; D & J Services, Inc., Eric Yancey,

and The Peltes Group, LLC.

       4.      Riata Roustabout & Backhoe Service, Inc. is a Colorado corporation that, at all

times alleged herein, conducted business in the State of Colorado and has a principal place of

business of 1328 East 18th Street, Greeley, CO 80631.

       5.      Energes Investment Opportunity, L.P. does not appear in any Colorado secretary of

state records, but, upon information and belief, the L.P. is an affiliate of Energes and was

incorporated and has a principal place of business at the same address as Energes.

       6.      D & J Services, Inc. is a Colorado corporation that, at all times alleged herein,

conducted business in the State of Colorado and has a principal place of business of 1328 East 18th

Street, Greeley, CO 80631.

       7.       Upon information and belief, Eric Yancey is an individual whose last known

residence address is 42nd Street, Greeley, Colorado 80634 and who has expressed an intent to

remain in Colorado indefinitely.

       8.      The Peltes Group, LLC is a Colorado corporation that, at all times alleged herein,

conducted business in the State of Colorado and has a principal place of business of 9447 South

Star Hill Circle, Lone Tree, Colorado 80124. Upon information and belief, the sole member of

the Peltes Group, LLC is Terry Peltes, a Colorado resident who resides at 9447 S. Star Hill Circle,

Lone Tree, CO 80124 and has expressed an intent to remain in Colorado indefinitely.

                               II.     JURISDICTION/VENUE

       9.      GAIC hereby incorporates by reference all the allegations contained above as

though set forth herein.


                                                2
  Case 1:19-cv-02985 Document 1 Filed 10/18/19 USDC Colorado Page 3 of 17




       10.     This Court has personal jurisdiction over the Defendant because the Defendant

transacted business in and around Denver, Colorado, including, but not limited to, performing

construction work in and around Denver and entering into contracts with GAIC in which the

Defendant promised to post collateral with GAIC as set forth in the contracts and to reimburse

GAIC for, among other things, any losses, expenses, payments, attorney’s fees, costs incurred by

GAIC in the event GAIC incurs losses as a result of issuing construction surety bonds on behalf

of the Defendant. As such, the Defendant and its members purposefully availed themselves of the

benefits and privileges of conducting business in Colorado.

       11.     This Court has original subject matter jurisdiction over GAIC’s claims pursuant to

28 U.S.C. § 1332 (diversity) because the amount of GAIC’s claims against Defendant exceeds

$75,000 (GAIC seeks collateral in the amount of $700,000), and GAIC is a citizen of a different

state than the Defendant and its members.

       12.     As set forth above, GAIC is a citizen of Ohio, where GAIC is incorporated and

where its principal place of business is located. The Defendant’s members are each domiciled in

Colorado and therefore a citizen of Colorado.

       13.     GAIC has conducted a diligent search to ascertain the domicile of the members of

Defendant, including, but not limited to, reviewing its underwriting files, reviewing the Secretary

of State records, reviewing court filings, and conducting online research. Based on those searches,

GAIC affirmatively alleges in good faith that neither Defendant nor any of its members is a citizen

of Ohio. See Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 106-108 (3rd Cir. 2015).

       14.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of

the events or omissions giving rise to GAIC’s claim occurred in or around Denver, CO.


                                                3
     Case 1:19-cv-02985 Document 1 Filed 10/18/19 USDC Colorado Page 4 of 17




                             III.    GENERAL ALLEGATIONS

        15.    GAIC hereby incorporates by reference all the allegations contained above as

though set forth herein.

A.      The Bonds

        16.    GAIC, as surety, has issued at least the following construction payment and

performance bonds (“Bonds”) on behalf of Energes, as principal, for the following construction

projects (“Projects”):

Obligee                    Project                                       Bond
                                                                         Amount
Centerra Metropolitan Centerra Parcel 504 Public Landscape Improvements, $754,223
District #1           CEN-PCL504
Hamilton Construction SH 60 Over the South Platte River, Agreement No. $848,896
Co.                   1825-40198
ECI Construction Site Loveland Sports Park Phase 2, Project No. 18-15, $134,168
Management, Inc.      Subcontract No. 18-15S003
Adams County,         Twin Lakes Park Improvements, JTH-2017.458         $1,924,971
Colorado
Adams County,         Gateway Plaza Park, IFB No. 2018.430               $525,559
Colorado
City of Westminster,  Big Dry Creek Signal & Trail Improvements, City $2,705,604
Colorado              Project No. PR&L 8-31-0-2017


        17.    Pursuant to the terms of the Bonds and prevailing law, GAIC has guaranteed that if

Energes fails to take certain actions, the underlying bonded obligation will become due, and GAIC

will pay the debt(s).

B.      The Indemnity Agreement

        18.    As consideration for GAIC’s issuance of the Bonds and other consideration, on or

about July 27, 2016, Energes executed an Agreement of Indemnity (“Indemnity Agreement”) in



                                               4
  Case 1:19-cv-02985 Document 1 Filed 10/18/19 USDC Colorado Page 5 of 17




favor of GAIC. A copy of the Indemnity Agreement is attached as Ex. 1 and incorporated herein

by reference.

       19.      The Indemnity Agreement provides, in pertinent parts:




                                                5
Case 1:19-cv-02985 Document 1 Filed 10/18/19 USDC Colorado Page 6 of 17




                                   6
Case 1:19-cv-02985 Document 1 Filed 10/18/19 USDC Colorado Page 7 of 17




                                   7
     Case 1:19-cv-02985 Document 1 Filed 10/18/19 USDC Colorado Page 8 of 17




        20.    By virtue of the definitions and representations in each of the indemnity

agreements, the Defendant is, inter alia, obligated to post collateral with GAIC, cooperate with

GAIC’s investigation into claims, and is jointly and severally liable to GAIC as set forth herein.

C.      GAIC’s Concerns About Exposure, Receipt of Claims, and Collateral Demands

        21.    To date, GAIC has received payment bond claims on the Projects alleging that

Energes failed to properly pay for labor and materials. The claims currently total at least

$506,857.10.

        22.    GAIC has also received indication that Energes has been or may be terminated on

the Centerra Metropolitan District No. 1 Project for Centerra Parcel 504, and GAIC is therefore

exposed to additional liability on that Bond.

        23.    GAIC is in the process of reviewing and analyzing the various claims and has

requested certain information from Defendant regarding any defenses to the claims, and

Defendant’s intentions and ability to resolve the claims.

        24.    In light of these claims, GAIC is being exposed to the possibility of substantial

losses under its Bonds, for which the Defendant is liable.

        25.    GAIC has demanded access to Defendant’s books and records so that GAIC can

assess its actual and potential liability under the Bonds. Defendant has not granted GAIC access

to books and records.

        26.    A copy of GAIC’s August 21, 2019 letter to Defendant request for access to

Defendant’s books and records (among other information) is attached as Ex. 2 and incorporated

herein by reference.




                                                 8
  Case 1:19-cv-02985 Document 1 Filed 10/18/19 USDC Colorado Page 9 of 17




       27.       GAIC did not receive a substantive response to this request, nor access to

Defendant’s books and records.

       28.       On September 10, 2019, GAIC demanded that Defendant post collateral in the

amount of $700,000. A copy of GAIC’s September 10, 2019 collateral demand is attached as Ex.

3 and incorporated herein by reference.

       29.       The Defendant has not posted any collateral with Defendant.

       30.       The Defendant’s failure to respond to GAIC’s letters and collateral demands, along

with other information received from Defendant, has exacerbated GAIC’s concerns about

Defendant’s ability and intention to satisfy bonded obligations.

       31.       GAIC has incurred attorney’s fees, costs, and expenses and expects to continue

incurring attorney’s fees, costs, and expenses on a near daily basis until this matter is resolved.

       32.       GAIC is further concerned that Energes may have received funds on bonded

contracts and, in derogation of GAIC’s rights, used such funds to pay non-bonded obligations.

       33.       GAIC is concerned that Energes may have likewise intentionally failed to pay

bonded obligations to service other debt and/or pay non-bonded obligations, again in derogation

of GAIC’s rights.

       34.       GAIC is concerned that there will be a shortfall of funds available to Energes to

complete its projects.

       35.       All conditions precedent to bringing and maintaining this action have been met or

have occurred.




                                                  9
  Case 1:19-cv-02985 Document 1 Filed 10/18/19 USDC Colorado Page 10 of 17




                                  FIRST CLAIM FOR RELIEF
                                  (Breach of Express Contract)

       36.     GAIC hereby incorporates by reference all the allegations contained above as

though fully set forth herein.

       37.     The Defendant entered into valid and enforceable contracts, the Indemnity

Agreement, with GAIC.

       38.     Sufficient consideration supports the Indemnity Agreement.

       39.     GAIC substantially performed its obligations, if any, under the Indemnity

Agreement.

       40.     The Defendant failed to meet its obligations under the Indemnity Agreement, which

constitutes a material breach.

       41.     Defendant’s breach of the Indemnity Agreement has damaged GAIC, and

Defendant is liable to GAIC for all losses and expenses incurred by GAIC as a result of the issuance

of the Bonds, including, but not limited to, bond payments, attorney’s fees, consultant fees,

expenses, and costs, all as provided by the terms of the Indemnity Agreement.

                                 SECOND CLAIM FOR RELIEF
                                 (Common Law Indemnification)

       42.     GAIC hereby incorporates by reference all the allegations contained above as

though fully set forth herein.

       43.     Energes, as the principal under the Bonds, is required to indemnify and hold GAIC

harmless from and against any and all liabilities, losses and expenses of any kind of nature,

including, but not limited to, interest, court costs, expenses and attorney and consultant fees,

imposed upon, sustained or incurred by GAIC on account of the issuance of the Bonds.


                                                10
  Case 1:19-cv-02985 Document 1 Filed 10/18/19 USDC Colorado Page 11 of 17




        44.     GAIC has made demand upon Energes to be indemnified and placed in funds for

all losses sustained or to be sustained as a result of the issuance of the Bonds.

        45.     Energes has failed to meet its obligations to GAIC under Colorado law.

        46.     Energes’s failure to meet its obligations to GAIC under Colorado law has damaged

GAIC, and GAIC is entitled to damages.

                                THIRD CLAIM FOR RELIEF
                           (Injunctive Relief – Specific Performance)

        47.     GAIC hereby incorporates by reference the allegations contained above as though

fully set forth herein.

        48.     Pursuant to the Indemnity Agreement, the Defendant is required to place GAIC in

sufficient funds to cover any and all losses or expenses, including attorney’s and consultant’s fees

and costs, incurred or to be incurred by GAIC as a result of the issuance of the Bonds.

        49.     There is no adequate remedy at law for GAIC to recover the benefit of the

Indemnity Agreement.

        50.     GAIC has performed any obligations owed to the Defendant under the Indemnity

Agreement and/or Bonds.

        51.     GAIC requests specific performance on the provisions of the Indemnity Agreement

which require Defendant to grant access to books and records and/or to place GAIC in sufficient

funds to cover any possible liability or loss for which Defendant is or will be obligated to

indemnify GAIC under the terms of the Indemnity Agreement.

        52.     If Defendant does not or cannot place GAIC in sufficient funds, GAIC requests an

equitable lien in the amount of $700,000, plus attorney’s fees (“Lien Amount”) on any real

property owned by the Defendant.

                                                 11
  Case 1:19-cv-02985 Document 1 Filed 10/18/19 USDC Colorado Page 12 of 17




        53.     If the Defendant does not or cannot place GAIC in sufficient funds, GAIC should

also be given a valid equitable security interest, as collateral security in the Lien Amount, on any

and all rights, title and interest of Defendant in and to all items, property, documents, etc. identified

in the Assignment (Third) paragraph of the Indemnity Agreement.

                                 FOURTH CLAIM FOR RELIEF
                                  (Injunctive Relief – Quia Timet)

        54.     GAIC hereby incorporates by reference the allegations contained above, as though

fully set forth herein.

        55.     Under the equitable doctrine of quia timet, GAIC is entitled to have Defendant

place funds or other security with GAIC sufficient to cover any and all claims, demands and

liability for losses, costs, and expenses of whatsoever kind or nature, including but not limited to,

pre- and post-judgment interest at the maximum rate permitted by law accruing from the date of

the breach of the Indemnity Agreement or a breach of other agreements, court costs, counsel fees,

costs of investigation, accounting, engineering, construction management and any other outside

consulting fees from and against any and all such losses, fees, costs and expenses, which GAIC

may sustain or incur by reason or consequence of having issued the Bonds as set forth more fully

above and in the Indemnity Agreement.

        56.     Despite demand, Defendant has failed to place GAIC in such funds in direct

contravention of GAIC’s quia timet rights.

        57.     Pursuant to the terms of the Bonds, GAIC has guaranteed that if Energes fails to

take certain actions, the underlying bonded obligation will become due, and GAIC will pay the

debt.



                                                   12
  Case 1:19-cv-02985 Document 1 Filed 10/18/19 USDC Colorado Page 13 of 17




       58.     Unless GAIC obtains an Order establishing equitable liens, GAIC will not be

adequately secured for its obligations under the Bonds.

       59.     If GAIC is unable to obtain an Order requiring Defendant to place GAIC in

collateral as requested in GAIC’s demands, GAIC will be irreparably harmed.

       60.     GAIC is without a plain, speedy, or adequate remedy at law, pecuniary

compensation would not afford adequate relief, it would be extremely difficult to ascertain the

amount of compensation which would afford adequate relief, and GAIC will be irreparably and

permanently injured unless this Court grants the injunctive and equitable relief requested herein.

       61.     GAIC is entitled to preliminary and permanent injunctive relief enforcing its quia

timet rights and granting GAIC a valid equitable lien in the Lien Amount upon all assets and real

property in which the Defendant has an interest, such liens to remain in place until GAIC has been

placed in funds, and restraining Defendant and each of its members from transferring, disposing,

or otherwise liquidating any property owned by Defendant, real or personal, beyond reasonable

living expenses, during the pendency of this matter.

       62.     GAIC should also be given a valid equitable security interest in the Lien Amount

on any and all rights, title and interest of Defendant in and to all items, property, documents, etc.

identified in the Assignment (Third) paragraph of the Indemnity Agreement.

       63.     Upon information and belief, Defendant has equity in the Property described above

and/or have received and continue to receive income and/or other intangible benefits from the

operation of Energes as a direct result of GAIC’s issuance of the Bonds or other agreements. The

interests of equity and fairness dictate that such equity, income and/or other intangible benefits be

converted to equitable liens until GAIC is repaid.


                                                 13
  Case 1:19-cv-02985 Document 1 Filed 10/18/19 USDC Colorado Page 14 of 17




                                 FIFTH CLAIM FOR RELIEF
                             (Unjust Enrichment – Equitable Liens)

        64.     GAIC hereby incorporates by reference the allegations contained above, as though

fully set forth herein.

        65.     GAIC conferred a benefit on Defendant by extending surety credit and/or issuing

the Bonds on behalf of Energes.

        66.     Defendant accepted and appreciated that benefit by profiting from Energes’s

operations, which would not have been possible without the issuance of GAIC’s surety credit

and/or the Bonds.

        67.     Defendant further accepted and appreciated that benefit by virtue of the equity in

their real and personal property as a direct result of these profits, which equity would not have

been possible without the issuance of GAIC’s surety credit and/or the Bonds.

        68.     Defendant agreed to defend, indemnify, and post collateral with GAIC in exchange

for and pursuant to the terms of the Indemnity Agreement.

        69.     By failing and refusing to do so, Defendant has been and will continue to be unjustly

enriched by keeping funds or other collateral to which GAIC is entitled pursuant to the Indemnity

Agreement and/or common law.

        70.     It would be inequitable for Defendant to retain the benefit of GAIC’s surety credit

and/or the Bonds without complying with their concomitant obligations under the Indemnity

Agreement and/or common law to post collateral as promised to protect GAIC from losses.

        71.     Under these circumstances and given the surety relationship between GAIC and

Defendant, general considerations of right and justice dictate that GAIC be granted the right to

have Defendant’s assets applied to their obligation to post collateral with GAIC.

                                                 14
  Case 1:19-cv-02985 Document 1 Filed 10/18/19 USDC Colorado Page 15 of 17




                                 SIXTH CLAIM FOR RELIEF
                                (Declaratory Relief - Assignment)

        72.     GAIC incorporates by reference the allegations contained above, as though fully

set forth herein.

        73.     An actual and substantial dispute exists between GAIC and Defendant with respect

to GAIC’s right to be placed in funds and indemnified from loss under the Bonds.

        74.     A prompt and judicial determination of the respective rights of the parties in these

respects is necessary and appropriate.

        75.     Pursuant to the Indemnity Agreement, Defendant assigned certain rights to GAIC,

and the assignments have been triggered by Defendant’s defaults under the Bonds and Indemnity

Agreement.

        76.     GAIC seeks a declaratory judgment that any and all of the assignment provisions

have been triggered and the assignments should be effectuated and enforced until such time that

the Lien Amount is satisfied and such amount is paid in good funds to GAIC.

                                      IV.     CONCLUSION

        WHEREFORE, for the foregoing reasons, GAIC requests judgment against Defendant as

follows and for such further relief as the Court deems proper:

        •       For all losses, expenses, costs and attorney’s fees, plus pre- and post-judgment

interest at the maximum rate allowed by law, incurred by GAIC as a result of Defendant’s breach

of the Indemnity Agreement, as well as specific performance of the same;

        •       For Defendant to indemnify and hold GAIC harmless from and against any and all

liabilities, losses and expenses of any kind of nature, including, but not limited to, interest, court



                                                 15
  Case 1:19-cv-02985 Document 1 Filed 10/18/19 USDC Colorado Page 16 of 17




costs, expenses and attorney fees, imposed upon, sustained or incurred by GAIC on account of the

issuance of the Bonds;

       •       Due to Defendant’s failure or inability to place GAIC in sufficient funds, GAIC

requests an equitable lien in the Lien Amount (including attorney’s fees, costs, and expenses) to

be placed on any real property owned in whole or in part by Defendant;

       •       GAIC requests a valid security interest, as collateral security in the Lien Amount,

on any and all rights, title and interest of Defendant in and to all items, property, documents, etc.

identified in the Assignment (Third) paragraph of the Indemnity Agreement.

       •       For preliminary and permanent injunctive relief requiring Defendant to grant access

to books and records and to place GAIC in funds by money, property, liens or security interests in

real or personal property, as determined by GAIC, and restraining each of Defendant’s members

from transferring, disposing or otherwise liquidating any property, real or personal, beyond

reasonable living expenses, during the pendency of this matter;

       •       For such further relief as the Court deems just and proper.


       Respectfully submitted this 18th day of October, 2019.

                                                      The Hustead Law Firm
                                                           A Professional Corporation

                                                      The Original Signature is on File at
                                                      The Hustead Law Firm, A Professional
                                                      Corporation


                                                      s/Connor L. Cantrell, Esq.
                                                      Patrick Q. Hustead, Esq.
                                                      Connor L. Cantrell, Esq.
                                                      Attorneys for Plaintiff


                                                 16
  Case 1:19-cv-02985 Document 1 Filed 10/18/19 USDC Colorado Page 17 of 17




Address of the Plaintiff:
301 E. Fourth St.
Cincinnati, OH 45202




                                     17
